 

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter “Agreement”), effective as of the 10th
day of July, 2017 (“Employment Status Change Date”), by and between TreeHouse
Foods, Inc., with its principal place of business at 2021 Spring Road, Suite
600, Oak Brook, IL 60523 (“Company”) and Dennis F. Riordan (“Executive”).

WHEREAS, Executive has been a full-time employee of the Company and an officer
of the Company and certain of its subsidiaries, most recently as President of
TreeHouse Foods, Inc., and other officer positions with other Company
subsidiaries; and the terms and conditions of such employment have been governed
by an Employment Agreement, dated as of November 7, 2008, and amended pursuant
to a First Amendment, dated as of April 21, 2009, and a Second Amendment, dated
as of February 21, 2014 (collectively, the “Prior Employment Agreement”);

WHEREAS, the Company and Executive agree that it is in their mutual best
interests that Executive switch from full-time to part-time employment status
beginning July 10, 2017 (“Employment Status Change Date”), and that, effective
at the end of business on July 9, 2017, Executive resign from all officer and
other positions of fiduciary responsibility with the Company or any of its
subsidiaries;

NOW THEREFORE, in consideration of the following mutual covenants, it is herein
agreed by and between the parties as follows:

1.TERM.  Upon the terms and subject to the conditions of this Agreement, the
term of Executive’s employment under this Agreement (hereafter, the “Term”)
shall commence as of the Employment Status Change Date and shall continue for
twelve (12) months from the Employment Status Change Date; provided, however
that the parties may extend the Term beyond twelve months or beyond any earlier
agreed extension by mutual agreement at least ninety (90) calendar days prior to
the anticipated end of the Term.  Notwithstanding the foregoing, this Agreement
may terminate for any of the reasons set forth in Section 11 of this Agreement.
Executive agrees and acknowledges that the Prior Employment Agreement is
terminated as of the Employment Status Change Date; that the “Employment Period”
applicable to the Prior Employment Agreement terminates as of the Employment
Status Change Date; that the termination of the Prior Employment Agreement is a
“Voluntary Termination” within the meaning of Section 6 of the Prior Employment
Agreement; and that notwithstanding such termination the Company and Executive
have obligations under the Prior Employment Agreement that continue through and
after the Term of this Agreement.  

2.DUTIES.  During the Term, Executive will perform any duties reasonably
requested by the President or the Chief Executive Officer of the Company,
provided that the time Executive devotes to performing such duties, exclusive of
any travel time to or from any location at which Executive performs such duties,
shall approximate a 25% time commitment (which in the aggregate constitutes five
hundred and twenty (520) hours over twelve months, calculated as ten hours for
each of fifty-two weeks), with the further understanding that each calendar week
may require more or less than ten (10) hours to perform the duties.  In the
event Executive anticipates that the requested duties will require more than
five hundred and twenty (520) hours (exclusive of travel time) in the aggregate
during the twelve-month Term, Executive shall inform the President and the Chief
Executive Officer of the Company.  The parties anticipate that Executive’s
assigned duties during the Term will include, at a minimum, attendance and
participation as requested by the Chief Executive Officer of the Company at
management, officer and/or meetings of the Company’s Board of Directors (the
“Board”) and the management of the Company’s Direct Flight Department.

3.BASE SALARY. During the Term, the Company shall pay Executive an annual base
salary (“Base Salary”) in the amount of One Hundred Seventy Thousand Seven
Hundred Fifty and 00/100 Dollars ($170,750.00), less required withholdings and
authorized deductions, pro-rated during the Term of this Agreement and payable
in equal bi-monthly installments pursuant to the Company’s regular payroll
practices; provided, however, that in the event this Agreement is terminated
before twelve (12) months from the Employment Status Change Date, or before any
agreed extension of the Term beyond such twelve months, for any of the reasons
set forth in Section 11 below, the Company will have no obligation to continue
making any further such payments to Executive.

4.INCENTIVE BONUS COMPENSATION.  

A.For the calendar year 2017, Executive shall be eligible to receive an annual
incentive bonus from the Company, with a target bonus opportunity of not less
than 100% of his “2017 Base Salary” which will be payable, if at all, upon the
achievement by Executive and/or the Company of performance objectives to be
established by the Board in consultation with the Company’s Chief Executive
Officer and communicated to Executive.  “2017 Base Salary” shall include the
base salary Executive received from January 1, 2017, to the Employment Status
Change Date plus the Base Salary he receives pursuant to this Agreement from the
Employment Status Change Date to the earlier of (i) December 31, 2017, or (ii)
termination for any of the reasons set forth in Section 11 of this Agreement.  

1

 

--------------------------------------------------------------------------------

 

B.Without limiting the generality of the foregoing, the actual amount payable to
Executive in respect of the above annual bonus incentive for calendar year 2017
may be more or less than the targeted opportunity (including zero) based on the
actual results against the pre-established performance objectives. Such annual
bonus incentive payments, if any, shall be paid at such time and in such manner
as set forth in the relevant underlying annual incentive compensation plan
document, as in effect from time to time.

C.The annual incentive bonus under this Section 4 will be paid at the time
payment is made to the Company’s executive officers, but in no event later than
two and a half (2½) months after the close of the calendar year in which
Executive becomes vested in such incentive bonus, and (ii) is intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code of 1986 (the Code”).

D. Executive agrees and acknowledges that he will receive no other annual
incentive bonus from the Company, for 2017 or any subsequent calendar year.

5.HEALTH BENEFITS CONTINUATION COVERAGE.  Executive agrees and acknowledges that
the health benefits insurance coverage to which he was entitled and which he
received as an employee of the Company will end on the Employment Status Change
Date.  Executive may elect to continue receiving group health insurance after
the Employment Status Change Date pursuant to the federal law known as COBRA (29
U.S.C. § 1161 et seq.) for the time period during which he is eligible under
COBRA via the COBRA materials that will be provided to Executive under separate
cover.  If Executive elects to receive COBRA coverage and for as long as he
remains eligible, Executive will be responsible for, and his continued receipt
of such continuation coverage is contingent upon his, paying the full coverage
premium set forth in the Executive’s COBRA billing statements.

6.BUSINESS EXPENSES.  Executive will be reimbursed for all authorized reasonable
expenses incurred in the discharge of his duties under this Agreement, pursuant
to the standard reimbursement policies of the Company.

7.RETIREMENT 401(K) PLAN.  Executive understands and acknowledges that
Executive’s right to continue participation, if any, in any Company sponsored
retirement or 401(k) Plan shall be governed by the terms of such plan and not
this Agreement, and, if applicable, the Company will continue to deduct
Executive contributions and make Company matching contributions, each to the
limits allowed under the 401(k) Plan, pursuant to Executive’s current election
unless Executive modifies such election through proper documentation.

8.EQUITY GRANTS.  Any grants of equity in the Company that Executive has
received, regardless of form or status, shall be governed by the applicable
grant agreements and governing plan documents, including without limitation the
TreeHouse Foods, Inc. Equity and Incentive Plan, as amended (the “Equity Plan”)
and the agreements to which Executive was a party in the context of any specific
equity grants under the Equity Plan. Nothing in this Agreement shall expand,
diminish or otherwise modify Executive’s or the Company’s rights and obligations
contained in any of the aforementioned documents, and the Company strongly
recommends that Executive review the documents.  For the avoidance of doubt, the
Company and Executive agree and acknowledge that Executive’s change in
employment status from full-time to part-time as of the Employment Status Change
Date will not in and of itself affect the continued vesting or exercisability of
any equity grants Executive received prior to the Employment Status Change Date.

9.INDEMNIFICATION. The Company agrees that if Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee (including a part-time
employee pursuant to this Agreement) of the Company or any subsidiary or
affiliate thereof, or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including, in each case,
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or by-laws
or resolutions of the Board or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee or agent of
the Company or other entity and shall inure to the benefit of Executive’s heirs,
executors and administrators. If Executive serves as a director, officer,
member, partner, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise (including, in
each case, service with respect to employee benefit plans) which is a subsidiary
or affiliate of the Company, it shall be presumed for purposes of this Section
9(d) that Executive serves or served in such capacity at the request of the
Company. The Company shall advance to Executive all reasonable costs and
expenses incurred by him in connection with a Proceeding within thirty
(30) calendar days after receipt by the Company of a written request for such
advance. Such request shall include an undertaking by Executive to repay the
amount of such advance, if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The Company agrees
to continue and maintain a directors’ and officers’ liability insurance policy
covering Executive to the extent the Company provides such coverage for its
executive officers or directors.

2

 

--------------------------------------------------------------------------------

 

10.NO OTHER COMPENSATION OR BENEFITS.  Executive agrees and acknowledges that,
other than as set forth above in Sections 3 through 9, (a) Executive is entitled
to no other benefits or forms of compensation arising from his employment with
the Company after the Employment Status Change Date, including without
limitation any entitlement to any equity grants above and beyond what he already
has received prior to the Employment Status Change Date; and (ii) all other
benefits and forms of compensation shall cease upon the Employment Status Change
Date.

11.TERMINATION OF SERVICES.  Notwithstanding Section 1 above, this Agreement and
Executive’s employment with the Company may be terminated upon the occurrence of
any of the following events:

A.Death. Executive’s employment and this Agreement shall terminate in the event
of Executive’s death.

B.Disability. Executive’s employment and this Agreement shall terminate, at the
option of the Company, in the event of the disability of Executive. For purposes
of this Agreement, the term “disability” shall be defined in a manner consistent
with the primary long-term disability insurance policy that covers Company
employees, or if no long-term disability insurance policy is in effect, the term
“disability” shall mean the inability of Executive to perform his duties for the
Company under this Agreement, as a result of his mental or physical illness or
other incapacity, for a period in excess of one hundred fifty (150) consecutive
days (provided that a return to full work status of less than five full business
days shall be deemed not to interrupt the calculation of such 150 days) or any
period aggregating one hundred eighty (180) days in any one-year period.

C.Termination for Cause. The Company may terminate this Agreement and
Executive’s employment for Cause upon written notice to Executive. For purposes
hereof, “Cause” shall be deemed to exist if any of the following items apply:

(i)The continued failure of Executive to perform his duties for the Company
during the Term (other than by reason of Executive’s illness or other
incapacity) after the Company delivers a written notice to Executive identifying
the manner in which the Company believes that Executive has failed to perform
his duties, and Executive fails to commence substantial performance of his
duties to the reasonable satisfaction of the Company on a continuous basis
within two (2) weeks of the date of the notice;

(ii)The commission of any act of fraud, embezzlement, misappropriation, willful
misconduct or gross negligence by Executive with respect to the Company;

(iii)Conviction of Executive of a criminal offence which substantially relates
to Executive’s performance of duties for the Company;

(iv)Breach by Executive of any of the terms or conditions set forth in this
Agreement, which breach is not cured within two (2) weeks after the Company
delivers to Executive a written notice of such breach, which notice describes in
reasonable detail the Company’s belief that Executive is in breach; or

(v)Any material violation by Executive of the TreeHouse Code of Ethics as set
forth on the TreeHouse website.  

In addition, Executive’s employment and this Agreement shall be deemed to have
terminated for Cause if, after Executive’s employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.

D.Termination by Executive. Executive may terminate this Agreement and his
employment with the Company for any or no reason upon sixty (60) calendar days’
written notice to the Company.

12.COOPERATION.  Executive agrees to cooperate and assist the Company with any
investigation, regulatory matter, lawsuit or other such matter in which the
Company is a subject, target or party and as to which Executive may have
pertinent information.  Executive agrees to make Executive reasonably available
for preparation for hearings, proceedings or litigation and for attendance at
any pre-trial discovery and trial sessions, if applicable.  The Company agrees
to make every reasonable effort to provide Executive with reasonable notice in
the event Executive’s participation is required.  The Company agrees to
reimburse Executive reasonable out-of-pocket costs incurred by Executive as the
direct result of Executive’s participation, provided that such out-of-pocket
expenses are supported by appropriate documentation and have prior authorization
of the Company.  Executive agrees to perform all acts and execute any and all
documents that may be reasonably necessary to carry out the provisions of this
paragraph.  Any time that Executive spends engaging in any activities pursuant
to this Section 12 shall not constitute any of, or contribute to the allotment
of, the 520 hours to which Executive has committed to perform his duties under
Section 2 of this Agreement.

13.GENERAL RELEASE.  

A.Release and Waiver of All Claims.  Executive, and for Executive’s heirs,
executors, and assigns, does hereby discharge and release the Company, its
predecessors and affiliates, including but not limited to the Company, its
present and former principals, owners, shareholders, representatives,
associates, servants, employees, attorneys, officers, directors, trustees,
successors and assigns, and agents of any of the foregoing, from any and all
liability or responsibility for all grievances, disputes, actions, causes

3

 

--------------------------------------------------------------------------------

 

of action and claims at law or equity, sounding in contract or tort, whether
under any state or federal statutory or common law and whether known or unknown,
arising out of or related in any way to Executive’s employment with the Company
through the Employment Status Change Date and/or his change in employment status
effective on the Employment Status Change Date, including but not limited to
claims for wrongful discharge, unlawful discrimination, retaliation, breach of
contract (express or implied), intentional or negligent infliction of emotional
distress, negligence, defamation, duress, fraud, or misrepresentation, any
violation of the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the
Family and Medical Leave Act of 1993, the Fair Labor Standards Act, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment Retraining and Notification
Act, the National Labor Relations Act, any claim based upon the Company’s 401(k)
Plan or deferred compensation plan maintained on behalf of the Company’s
employees, the laws of any state, and all claims under related common law,
statutes, and executive orders at the federal, state and local levels of
government, and any claims to any benefits from employment with the Company,
other than those benefits enumerated herein.  In addition, Executive represents
and affirms that, as of the date he executes this Agreement, (i) no incident has
occurred during Executive’s employment with the Company that could form the
basis for any claim by Executive against the Company for any work-related
injury, (ii) Executive has been given an adequate opportunity to advise the
Company’s human resources, legal, or other relevant management division, and has
so advised such division in writing, of any facts that Executive is aware of
that constitute or might constitute a violation of any ethical, legal or
contractual standards or obligations of the Company, and (iii) Executive is not
aware of any existing or threatened claims, charges, or lawsuits that Executive
has not disclosed to the Company.  It is the intention of the parties to make
this release as broad and as general as the law permits, thus excluding claims
which Executive cannot waive by law and claims for breach of this Agreement.

B.Effect of Release and Waiver.  The effect of this Agreement is to waive and
release to the extent permitted by law any and all claims, demands, actions, or
causes of action that Executive may now or hereafter have against the Company
and individuals and entities named above for any liability, whether known or
unknown, vicarious, derivative, or direct.  This includes but is not limited to
any claims for damages (actual or punitive), back wages, future wages,
commission payments, bonuses, reinstatement, accrued vacation leave benefits,
past and future employee benefits (except to which there is vested entitlement)
including contributions to the Company’s employee benefit plans, compensatory
damages, penalties, equitable relief, attorneys’ fees, costs of court, interest,
and any and all other loss, expense, or detriment of whatever kind resulting
from, growing out of, connected with, or related in any way to Executive’s
employment by the Company before the Employment Status Change Date or the change
in his employment status as effective on the Employment Status Change
Date.  This release does not apply to any claims that may arise after the date
Executive executes this Agreement.  Nothing in this Agreement shall be construed
to prohibit Executive from filing a charge/complaint, including a challenge to
this Agreement’s validity, with the Equal Employment Opportunity Commission, the
U.S. Securities & Exchange Commission, or any other governmental agency for
which this Agreement cannot lawfully so prohibit (although Executive waives any
right to lost back or front pay or employee benefits in the event of such
filing) or participating fully in any investigation or proceeding conducted by
any such agency.

C.Notice.  Executive understands and agrees that Executive:

(i)Has had a full twenty-one (21) calendar days within which to consider this
Agreement before executing it.  Any modifications, material or otherwise, made
to this Agreement do not restart or affect in any manner such consideration
period.  The Company may revoke this Agreement at any time until it is accepted
by Executive;

(ii)Has carefully read and fully understands all provisions in this Agreement;

(iii)Is, through this Agreement, releasing the Company from any and all claims
Executive may have against the Company, including claims under the federal Age
Discrimination in Employment Act (with the exception of challenges under the
Older Workers Benefits Protection Act to a waiver of such claims), to the extent
permitted by law;

(iv)Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and intends to be legally bound by the same;

(v)Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult prior to executing this Agreement with an attorney of
Executive’s choice and at Executive’s expense;

(vi)Has a full seven (7) calendar days following the execution of this Agreement
to revoke this Agreement by delivering notice of revocation to Thomas O’Neill at
TreeHouse Foods, Inc., 2021 Spring Road, Suite 600, Oak Brook, IL 60523, before
the end of such seven-day period; and has been and hereby is advised in writing
that this Agreement shall not become effective or enforceable until such
revocation period has expired; and

(vii)Understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date
this Agreement is executed are not waived.

4

 

--------------------------------------------------------------------------------

 

D.Second Release.  In addition, Executive will need to sign another release of
claims in the same form as set forth in this Section 13 sometime after the end
of the Term, as it may be extended, and Executive’s last day of employment under
this Agreement and, like the first release, you must not revoke the second
release.  

14.RESTRICTIVE COVENANTS.  

A.Confidentiality.  Without the prior written consent of the Company, except (i)
in the course of performing duties for the Company hereunder or (ii) to the
extent required by an order of a court with competent jurisdiction or under
subpoena from an appropriate government agency, Executive shall not use or
disclose any trade secrets, customer lists, drawings, designs, product recipes
or formulae, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to management or Board members), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information relating to the
Company or any of its subsidiaries or information designated as confidential or
proprietary that the Company or any of its subsidiaries may receive belonging to
suppliers, customers or others who do business with the Company or any of its
subsidiaries (collectively, “Confidential Information”) to any third person
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of Executive’s breach of this Section 14.A).  Notwithstanding the
foregoing, nothing in this Agreement shall be interpreted to prohibit Executive
from initiating or participating fully (including, to the extent protected by
law, the act and method of providing confidential information) in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the U.S. Securities & Exchange Commission or any other governmental
agency for which this Agreement cannot impose any such limitation.

B.Non-Solicitation of Employees. During the Term of this Agreement and for a
period of eighteen (18) months following the termination of this Agreement,
regardless of whether such termination is a result of the expiration of the
Agreement’s anticipated twelve-month duration, or expiration of any agreed
extension beyond such initial twelve months, or the result of an earlier
termination for any of the reasons set forth in Section 11 above, Executive
shall not, except in the course of carrying out his duties hereunder, directly
or indirectly induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
knowingly employ or offer employment to any person who is or was employed by the
Company or a subsidiary thereof unless such person shall have ceased to be
employed by such entity for a period of at least 6 months.

C.Non-Competition.  During the Term and, in the event that Executive’s
employment is terminated for any reason other than death, a Termination Without
Cause or a Termination for Good Reason, for a period of twelve (12) months
following the date of termination (the “Post-Termination Period”), Executive
shall not become associated with any entity, whether as a principal, partner,
employee, consultant or shareholder (other than as a holder of not in excess of
one percent (1%) of the outstanding voting shares of any publicly traded
company), that is actively engaged in any geographic area in any business which
is in competition with a business conducted by the Company at the time of the
alleged competition and, in the case of the Post-Termination Period, at the date
of termination.

D.Injunctive Relief with Respect to Covenants. Executive acknowledges and agrees
that the covenants and obligations of Executive with respect to non-competition,
non-solicitation, confidentiality and Company property relate to special, unique
and extraordinary matters and that a violation of any of the terms of such
covenants and obligations may cause the Company irreparable injury for which
adequate remedies are not available at law. Therefore, Executive agrees that the
Company shall be entitled to an injunction, restraining order or other equitable
relief restraining Executive from violating any of the covenants and obligations
contained in this Section 14 or in Section 15. These injunctive remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity.

15.SURRENDER OF RECORDS AND COMPANY PROPERTY.  Executive agrees upon termination
of this Agreement, regardless of the reason for termination, immediately to
surrender to the Company all correspondence, letters, contracts, manuals,
mailing lists, customer lists, marketing data, ledgers, supplies, corporate
checks, any documents (electronic, hardcopy or in any other format regardless
location) that contain any Confidential Information, and all other Company
property or materials or records of any kind relating to the Company or its
business then in his possession or under his control, as well as all copies of
any of the foregoing.

16.MISCELLANEOUS.

A.Waiver of Breach.  The waiver by any party hereto of any breach of any
provision of this Agreement by the other shall not be deemed a waiver by such
party of any subsequent breach.

B.Notice.  Any notice required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given and received in all
respects when personally delivered, three (3) business days after when deposited
in the United States mail, certified mail, postage prepaid, return receipt
requested, or one (1) day after when sent by reputable overnight courier
service, in each case addressed to TreeHouse Foods, Inc., 2021 Spring Road,
Suite 600, Oak Brook, IL 60523, Attn: General Counsel

5

 

--------------------------------------------------------------------------------

 

or the last known residence of Executive in the records of the Company.

C.Assignment.  Executive may not assign, pledge or encumber any interest in this
Agreement or any part hereof without the prior written consent of the Company.

D.Complete Agreement.  This writing represents the parties’ entire agreement and
understanding with respect to the subject matter hereof and supersedes all prior
agreements and understandings of the parties in connection therewith, except
with respect to Section 5(d), Section 7 and Section 8(o) of the Prior Employment
Agreement as restated in Section 1 above; it may not be altered or amended
except by mutual agreement evidenced by a writing signed by both parties and
specifically identified as an amendment to this Agreement. Notwithstanding the
foregoing, to the extent Employee is subject to any other contractual, common
law or statutory obligations to the Company with respect to confidential and
proprietary information, nothing in this Agreement modifies, narrows or releases
Executive from such obligations.  

E.Governing Law.  This Agreement and all questions of its interpretation,
performance, enforceability and the rights and remedies of the parties hereto
shall be governed by and determined in accordance with the internal laws of the
state of Illinois.  The Company and Executive agree that the jurisdiction and
venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), this Agreement shall be exclusively in the courts in the
State of Illinois, County of Cook, including the Federal Courts located therein
(should Federal jurisdiction exist), and the Company and Executive and hereby
submit and consent to said jurisdiction and venue.

F.Binding Effect.  This Agreement shall be binding on the parties hereto and
their respective successors and permitted assigns.  This Agreement shall also
inure to the benefit of Executive’s heirs, executors, administrators and legal
representatives and beneficiaries.

G.Severability; Reformation.  If any one or more of the provisions of this
Agreement shall be determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions of this
Agreement shall not be in any way impaired. In the event any of Section 14(a),
(b) or (c) is not enforceable in accordance with its terms, Executive and the
Company agree that such Section shall be reformed to make such Section
enforceable in a manner which provides the Company the maximum rights permitted
at law.

H.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement, and that facsimile or electronic
signatures hereto shall have the same effect as original signatures.

I.Compensation Recovery Policy.  All incentive compensation payable under this
Agreement shall be subject to any compensation recovery policy adopted by the
Company to comply with applicable law or to comport with good corporate
governances practices as determined by the Board or Board committee in its sole
discretion, as such policy may be amended from time to time.

J.Code Section 409A Policies and Procedures. This Agreement incorporates the
terms of the TreeHouse Foods, Inc. Code Section 409A Policies and Procedures,
originally effective as of January 1, 2009 and as may be amended from time to
time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Employment Status Change Date.

 

TREEHOUSE FOODS, INC.

DENNIS F. RIORDAN

By:  /s/ Lori G. Roberts

/s/ Dennis F. Riordan

Print Name: Lori G. Roberts

                  

Title: Sr. Vice President, Human Resources

Date:  July 10, 2017

Date:  July 10, 2017

 

 

 

6

 